



KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT


THIS AGREEMENT, effective as of April 1, 2018, by and between Regal Beloit
Corporation, a Wisconsin corporation (hereinafter referred to as the “Company”),
and Robert Rehard (hereinafter referred to as the “Executive”).
W I T N E S S E T H


WHEREAS, the Executive is employed by the Company and/or a subsidiary of the
Company (hereinafter referred to collectively as the “Employer”) in a key
executive capacity and the Executive’s services are valuable to the conduct of
the business of the Company;
WHEREAS, the Company desires to continue to attract and retain dedicated and
skilled management employees in a period of industry consolidation, consistent
with achieving the best possible value for its shareholders in any change in
control of the Company;
WHEREAS, the Company recognizes that circumstances may arise in which a change
in control of the Company occurs, through acquisition or otherwise, thereby
causing a potential conflict of interest between the Company’s needs for the
Executive to remain focused on the Company’s business and for the necessary
continuity in management prior to and following a change in control, and the
Executive’s reasonable personal concerns regarding future employment with the
Employer and economic protection in the event of loss of employment as a
consequence of a change in control;
WHEREAS, the Company and the Executive are desirous that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;
WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable economic security, as
provided in this Agreement, against altered conditions of employment which could
result from any such change in control or acquisition;
WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of the Company and has acquired certain confidential information and data with
respect to the Company; and
WHEREAS, the Company desires to ensure, insofar as possible, that it will
continue to have the benefit of the Executive’s services and to protect its
confidential information and goodwill.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:
1.Definitions.
(a)    409A Affiliate. The term “409A Affiliate” means each entity that is
required to be included in the Company’s controlled group of corporations within
the meaning of Section 414(b) of the Code, or that is under common control with
the Company within the meaning of Section 414(c) of the Code; provided, however,
that the phrase “at least 50 percent” shall be used in place of the phrase “at
least 80 percent” each place it appears therein or in the regulations
thereunder. 
(b)    Accrued Benefits. The term “Accrued Benefits” shall include the following
amounts, payable as described herein: (i) all base salary for the time period
ending with the Termination Date; (ii) reimbursement for any and all monies
advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Employer for the
time period ending with the Termination Date; (iii) any and all other cash
earned through the Termination Date and deferred at the election of the
Executive or pursuant to any deferred compensation plan then in effect;
(iv) notwithstanding any provision of any bonus or incentive compensation plan
applicable to the Executive, but subject to any deferral election then in
effect, a lump sum amount, in cash, equal to the sum of (A) any bonus or
incentive compensation that has been allocated or awarded to the Executive for a
fiscal year or other measuring period under the plan that ends prior to the
Termination Date but has not yet been paid (pursuant to Section 5(f) or
otherwise) and (B) a pro rata portion to the Termination Date of the aggregate
value of all contingent bonus or incentive compensation awards to the Executive
for all uncompleted periods under the plan calculated as to each such award as
if the Goals with respect to such bonus or incentive compensation award had been
attained at the target level (reduced, but not below zero, by amounts paid under
all such contingent bonus or incentive compensation awards upon the Change in
Control of the Company to the extent such amounts relate to the same period of
time); and (v) all other payments and benefits to which the Executive (or in the
event of the Executive’s death, the Executive’s surviving spouse or other
beneficiary) may be entitled on the Termination Date as compensatory fringe
benefits or under the terms of any benefit plan of the Employer, excluding
severance payments under any Employer severance policy, practice or agreement in
effect on the Termination Date. Payment of Accrued Benefits shall be made
promptly in accordance with the Company’s prevailing practice with respect to
clauses (i) and (ii) or, with respect to clauses (iii), (iv) and (v), pursuant
to the terms of the benefit plan or practice establishing such benefits;
provided that payments pursuant to clause (iv)(B) shall be paid on the first day
of the seventh month following the month in which the Executive’s Separation
from Service occurs, unless the Executive’s Separation from Service is due to
death, in which event such payment shall be made within 90 days of the date of
Executive’s death.
(c)    Act. The term “Act” means the Securities Exchange Act of 1934, as
amended.
(d)    Affiliate and Associate. The terms “Affiliate” and “Associate” shall have
the respective meanings ascribed to such terms in Rule 12b-2 of the General
Rules and Regulations under the Act.
(e)    Annual Cash Compensation. The term “Annual Cash Compensation” shall mean
the sum of (i) the Executive’s Annual Base Salary (determined as of the time of
the Change in Control of the Company or, if higher, immediately prior to the
date the Notice of Termination is given) plus (ii) an amount equal to the
greater of the Executive’s annual incentive target bonus for the fiscal year in
which the Termination Date occurs or the annual incentive bonus the Executive
received for the fiscal year prior to the Change in Control of the Company plus
(iii) an amount equal to the greater of the Executive’s Fringe Benefits for the
fiscal year in which the Termination Date occurs or the annual amount of Fringe
Benefits the Executive received for the fiscal year prior to the Change in
Control of the Company (the aggregate amount set forth in clause (i),
clause (ii) and clause iii shall hereafter be referred to as the “Annual Cash
Compensation”).
(f)    Beneficial Owner. A Person shall be deemed to be the “Beneficial Owner”
of any securities:
(i)    which such Person or any of such Person’s Affiliates or Associates has
the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own, (A)
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such Person or any of such Person’s Affiliates or Associates until such
tendered securities are accepted for purchase, or (B) securities issuable upon
exercise of rights issued pursuant to the terms of any shareholder rights plan
maintained by the Company from time to time at any time before the issuance of
such securities;
(ii)    which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule 13d-3 of the General Rules and
Regulations under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this clause
(ii) as a result of an agreement, arrangement or understanding to vote such
security if the agreement, arrangement or understanding: (A) arises solely from
a revocable proxy or consent given to such Person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Act and (B) is not also then reportable on a
Schedule 13D under the Act (or any comparable or successor report); or
(iii)    which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates
has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in clause
(ii) above) or disposing of any voting securities of the Company.
(g)    Cause. “Cause” for termination by the Employer of the Executive’s
employment shall be limited to any of the following: (i) the engaging by the
Executive in intentional conduct not taken in good faith that the Company
establishes, by clear and convincing evidence, has caused demonstrable and
serious financial injury to the Employer, as evidenced by a determination in a
binding and final judgment, order or decree of a court or administrative agency
of competent jurisdiction, in effect after exhaustion or lapse of all rights of
appeal, in an action, suit or proceeding, whether civil, criminal,
administrative or investigative; (ii) conviction of a felony (as evidenced by
binding and final judgment, order or decree of a court of competent
jurisdiction, in effect after exhaustion of all rights of appeal), which
substantially impairs the Executive’s ability to perform his duties or
responsibilities; or (iii) continuing willful and unreasonable refusal by the
Executive to perform the Executive’s duties or responsibilities (unless
significantly changed without the Executive’s consent).
(h)    Change in Control of the Company. A “Change in Control of the Company”
shall be deemed to have occurred if an event set forth in any one of the
following paragraphs shall have occurred:
(i)    any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”) is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
Affiliates after the date of this Agreement pursuant to express authorization by
the Board that refers to this exception) representing 20% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company’s then outstanding voting securities; or
(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors of the Company then serving: (A) individuals who, on
the date of this Agreement constituted the Board and (B) any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date of this
Agreement, or whose appointment, election or nomination for election was
previously so approved (collectively the “Continuing Directors”); provided,
however, that individuals who are appointed to the Board pursuant to or in
accordance with the terms of an agreement relating to a merger, consolidation,
or share exchange involving the Company (or any direct or indirect subsidiary of
the Company) shall not be Continuing Directors for purposes of this Agreement
until after such individuals are first nominated for election by a vote of at
least two-thirds (2/3) of the then Continuing Directors and are thereafter
elected as directors by the shareholders of the Company at a meeting of
shareholders held following consummation of such merger, consolidation, or share
exchange; and, provided further, that in the event the failure of any such
persons appointed to the Board to be Continuing Directors results in a Change in
Control of the Company, the subsequent qualification of such persons as
Continuing Directors shall not alter the fact that a Change in Control of the
Company occurred; or
(iii)    the consummation of a merger, consolidation or share exchange of the
Company with any other corporation or the issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), other than (A) a
merger, consolidation or share exchange that would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or share exchange, or
(B) a merger, consolidation or share exchange effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the date of this Agreement, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or
(iv)    the shareholders of the Company approve of a plan of complete
liquidation or dissolution of the Company or there is consummated a sale or
disposition by the Company of all or substantially all of the Company’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity at least 75% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
Notwithstanding the foregoing, no “Change in Control of the Company” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to own, directly or indirectly, in the same proportions as
their ownership in the Company, an entity that owns all or substantially all of
the assets or voting securities of the Company immediately following such
transaction or series of transactions.
(i)    Code. The term “Code” means the Internal Revenue Code of 1986, including
any amendments thereto or successor tax codes thereof.
(j)    Covered Termination. Subject to Section 2(b), the term “Covered
Termination” means any Termination of Employment during the Employment Period
where the Termination Date, or the date Notice of Termination is delivered, is
any date prior to the end of the Employment Period.
(k)    Employment Period. Subject to Section 2(b), the term “Employment Period”
means a period commencing on the date of a Change in Control of the Company, and
ending at 11:59 p.m. Central Time on the earlier of the second anniversary of
such date or the Executive’s Normal Retirement Date.
(l)    Fringe Benefits. The term “Fringe Benefits” means the fair market value
of the fringe benefits payable to Executive by the Company (determined as of the
time of the Change in Control of the Company or, if higher, immediately prior to
the date the Notice of Termination is given). For these purposes, Fringe
Benefits include, but are not limited to club dues or automobile reimbursement
and do not include welfare benefits, such as medical coverage (including
prescription drug coverage), dental coverage, life insurance, disability
insurance and accidental death and dismemberment benefits.
(m)    Good Reason. The Executive shall have “Good Reason” for termination of
employment in the event of:
(i)    any breach of this Agreement by the Employer, including specifically any
breach by the Employer of the agreements contained in Section 3(b), Section 4,
Section 5, or Section 6, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith that the Employer remedies promptly after
receipt of notice thereof given by the Executive;
(ii)    any reduction in the Executive’s base salary, percentage of base salary
available as incentive compensation or bonus opportunity or benefits, in each
case relative to those most favorable to the Executive in effect at any time
during the 180-day period prior to the Change in Control of the Company or, to
the extent more favorable to the Executive, those in effect at any time during
the Employment Period;
(iii)    the removal of the Executive from, or any failure to reelect or
reappoint the Executive to, any of the positions held with the Employer on the
date of the Change in Control of the Company or any other positions with the
Employer to which the Executive shall thereafter be elected, appointed or
assigned, except in the event that such removal or failure to reelect or
reappoint relates to the termination by the Employer of the Executive’s
employment for Cause or by reason of disability pursuant to Section 12;
(iv)    a good faith determination by the Executive that there has been a
material adverse change, without the Executive’s written consent, in the
Executive’s working conditions or status with the Employer relative to the most
favorable working conditions or status in effect during the 180-day period prior
to the Change in Control of the Company, or, to the extent more favorable to the
Executive, those in effect at any time during the Employment Period, including
but not limited to (A) a significant change in the nature or scope of the
Executive’s authority, powers, functions, duties or responsibilities, or (B) a
significant reduction in the level of support services, staff, secretarial and
other assistance, office space and accoutrements, but in each case excluding for
this purpose an isolated, insubstantial and inadvertent event not occurring in
bad faith that the Employer remedies within ten (10) days after receipt of
notice thereof given by the Executive;
(v)    the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
on the date 180 days prior to the Change in Control of the Company;
(vi)    the Employer requires the Executive to travel on Employer business 20%
in excess of the average number of days per month the Executive was required to
travel during the 180-day period prior to the Change in Control of the Company;
or
(vii)    failure by the Company to obtain the Agreement referred to in
Section 17(a) as provided therein.
(n)    Normal Retirement Date. The term “Normal Retirement Date” means “Normal
Retirement Date” as defined in the primary qualified defined benefit pension
plan applicable to the Executive, or any successor plan, as in effect on the
date of the Change in Control of the Company.  
(o)    Person. The term “Person” shall mean any individual, firm, partnership,
corporation or other entity, including any successor (by merger or otherwise) of
such entity, or a group of any of the foregoing acting in concert.
(p)    Separation from Service. For purposes of this Agreement, the term
“Separation from Service” means an Executive’s Termination of Employment, or if
the Executive continues to provide services following his or her Termination of
Employment, such later date as is considered a separation from service from the
Company and its 409A Affiliates within the meaning of Code Section 409A.
Specifically, if Executive continues to provide services to the Company or a
409A Affiliate in a capacity other than as an employee, such shift in status is
not automatically a Separation from Service.
(q)    Termination of Employment. For purposes of this Agreement, the
Executive’s termination of employment shall be presumed to occur when the
Company and Executive reasonably anticipate that no further services will be
performed by the Executive for the Company and its 409A Affiliates or that the
level of bona fide services the Executive will perform as an employee of the
Company and its 409A Affiliates will permanently decrease to no more than 20% of
the average level of bona fide services performed by the Executive (whether as
an employee or independent contractor) for the Company and its 409A Affiliates
over the immediately preceding 36-month period (or such lesser period of
services). The Executive’s termination of employment shall be presumed not to
occur where the level of bona fide services performed by the Executive for the
Company and its 409A Affiliates continues at a level that is 50% or more of the
average level of bona fide services performed by the Executive (whether as an
employee or independent contractor) for the Company and its 409A Affiliates over
the immediately preceding 36-month period (or such lesser period of service). No
presumption applies to a decrease in services that is more than 20% but less
than 50%, and in such event, whether the Executive has had a Termination of
Employment will be determined in good faith by the Company based on the facts
and circumstances in accordance with Code Section 409A. Notwithstanding the
foregoing, if Executive takes a leave of absence for purposes of military leave,
sick leave or other bona fide leave of absence, the Executive will not be deemed
to have incurred a Separation from Service for the first 6 months of the leave
of absence, or if longer, for so long as the Executive’s right to reemployment
is provided either by statute or by contract, including this Agreement; provided
that if the leave of absence is due to a medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of not less than six months, where such impairment causes the
Executive to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, the leave may be
extended for up to 29 months without causing a Termination of Employment.
(r)    Termination Date. Except as otherwise provided in Section 2(b),
Section 10(b), and Section 17(a), the term “Termination Date” means (i) if the
Executive’s Termination of Employment is by the Executive’s death, the date of
death; (ii) if the Executive’s Termination of Employment is by reason of
voluntary early retirement, as agreed in writing by the Employer and the
Executive, the date of such early retirement which is set forth in such written
agreement; (iii) if the Executive’s Termination of Employment for purposes of
this Agreement is by reason of disability pursuant to Section 12, the earlier of
thirty days after the Notice of Termination is given or one day prior to the end
of the Employment Period; (iv) if the Executive’s Termination of Employment is
by the Executive voluntarily (other than for Good Reason), the date the Notice
of Termination is given; and (v) if the Executive’s Termination of Employment is
by the Employer (other than by reason of disability pursuant to Section 12) or
by the Executive for Good Reason, the earlier of thirty days after the Notice of
Termination is given or one day prior to the end of the Employment Period.
Notwithstanding the foregoing,
(A)    If termination is for Cause pursuant to Section 1(f)(iii) and if the
Executive has cured the conduct constituting such Cause as described by the
Employer in its Notice of Termination within such thirty-day or shorter period,
then the Executive’s employment hereunder shall continue as if the Employer had
not delivered its Notice of Termination.
(B)    If the Executive shall in good faith give a Notice of Termination for
Good Reason and the Employer notifies the Executive that a dispute exists
concerning the termination within the fifteen-day period following receipt
thereof, then the Executive may elect to continue his or her employment during
such dispute and the Termination Date shall be determined under this paragraph.
If the Executive so elects and it is thereafter determined that Good Reason did
exist, the Termination Date shall be the earliest of (1) the date on which the
dispute is finally determined, either (x) by mutual written agreement of the
parties or (y) in accordance with Section 22, (2) the date of the Executive’s
death or (3) one day prior to the end of the Employment Period. If the Executive
so elects and it is thereafter determined that Good Reason did not exist, then
the employment of the Executive hereunder shall continue after such
determination as if the Executive had not delivered the Notice of Termination
asserting Good Reason and there shall be no Termination Date arising out of such
Notice. In either case, this Agreement continues, until the Termination Date, if
any, as if the Executive had not delivered the Notice of Termination except
that, if it is finally determined that Good Reason did exist, the Executive
shall in no case be denied the benefits described in Section 9 (including a
Termination Payment) based on events occurring after the Executive delivered his
Notice of Termination.
(C)    Except as provided in Section 1(n)(B), if the party receiving the Notice
of Termination notifies the other party that a dispute exists concerning the
termination within the appropriate period following receipt thereof and it is
finally determined that the reason asserted in such Notice of Termination did
not exist, then (1) if such Notice was delivered by the Executive, the Executive
will be deemed to have voluntarily terminated his employment and the Termination
Date shall be the earlier of the date fifteen days after the Notice of
Termination is given or one day prior to the end of the Employment Period and
(2) if delivered by the Company, the Company will be deemed to have terminated
the Executive other than by reason of death, disability or Cause.
2.    Termination or Cancellation Prior to Change in Control.
(a)    Subject to Section 2(b), the Employer and the Executive shall each retain
the right to terminate the employment of the Executive at any time prior to a
Change in Control of the Company. Subject to Section 2(b), in the event the
Executive’s employment is terminated prior to a Change in Control of the
Company, this Agreement shall be terminated and cancelled and of no further
force and effect, and any and all rights and obligations of the parties
hereunder shall cease.
(b)    Anything in this Agreement to the contrary notwithstanding, if a Change
in Control of the Company occurs and if the Executive’s employment with the
Employer is terminated (other than a termination due to the Executive’s death or
as a result of the Executive’s disability) during the period of 180 days prior
to the date on which the Change in Control of the Company occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control of the Company or (ii) was by the
Executive for Good Reason or was by the Employer for other than Cause and
otherwise arose in connection with or in anticipation of a Change in Control of
the Company, then for all purposes of this Agreement such termination of
employment shall be deemed a “Covered Termination,” “Notice of Termination”
shall be deemed to have been given, and the “Employment Period” shall be deemed
to have begun on the date of such termination which shall be deemed to be the
“Termination Date” and the date of the Change of Control of the Company for
purposes of this Agreement.
3.    Employment Period. If a Change in Control of the Company occurs when the
Executive is employed by the Employer, the Employer will continue thereafter to
employ the Executive during the Employment Period, and the Executive will remain
in the employ of the Employer in accordance with and subject to the terms and
provisions of this Agreement. Any Termination of Employment during the
Employment Period, whether by the Company or the Employer, shall be deemed a
termination by the Company for purposes of this Agreement.
4.    Duties. During the Employment Period, the Executive shall, in the same
capacities and positions held by the Executive at the time of the Change in
Control of the Company or in such other capacities and positions as may be
agreed to by the Employer and the Executive in writing, devote the Executive’s
best efforts and all of the Executive’s business time, attention and skill to
the business and affairs of the Employer, as such business and affairs now exist
and as they may hereafter be conducted.
5.    Compensation. During the Employment Period, the Executive shall be
compensated as follows:
(a)    The Executive shall receive, at reasonable intervals (but not less often
than monthly) and in accordance with such standard policies as may be in effect
immediately prior to the Change in Control of the Company, an annual base salary
in cash equivalent of not less than twelve times the Executive’s highest monthly
base salary for the twelve-month period immediately preceding the month in which
the Change in Control of the Company occurs or, if higher, an annual base salary
at the rate in effect immediately prior to the Change in Control of the Company
(determined prior to any reduction for amounts deferred under Section 401(k) of
the Code or otherwise, or deducted pursuant to a cafeteria plan under Section
125 of the Code), subject to adjustment as hereinafter provided in Section 6
(such salary amount as adjusted upward from time to time is hereafter referred
to as the “Annual Base Salary”).
(b)    The Executive shall receive Fringe Benefits at least equal in value to
the highest value of such benefits provided for the Executive at any time during
the 180-day period immediately prior to the Change in Control of the Company or,
if more favorable to the Executive, those provided generally at any time during
the Employment Period to any executives of the Employer of comparable status and
position to the Executive; and shall be reimbursed, at such intervals and in
accordance with such standard policies that are most favorable to the Executive
that were in effect at any time during the 180-day period immediately prior to
the Change in Control of the Company, for any and all monies advanced in
connection with the Executive’s employment for reasonable and necessary expenses
incurred by the Executive on behalf of the Employer, including travel expenses.
(c)    The Executive and/or the Executive’s family, as the case may be, shall be
included, to the extent eligible thereunder (which eligibility shall not be
conditioned on the Executive’s salary grade or on any other requirement which
excludes persons of comparable status to the Executive unless such exclusion was
in effect for such plan or an equivalent plan at any time during the 180-day
period immediately prior to the Change in Control of the Company), in any and
all plans providing benefits for the Employer’s salaried employees in general,
including but not limited to group life insurance, hospitalization, medical
(including prescription drug coverage), dental, profit sharing and stock bonus
plans; provided, that, (i) in no event shall the aggregate level of benefits
under such plans in which the Executive is included be less than the aggregate
level of benefits under plans of the Employer of the type referred to in this
Section 5(c) in which the Executive was participating at any time during the
180-day period immediately prior to the Change in Control of the Company and
(ii) in no event shall the aggregate level of benefits under such plans be less
than the aggregate level of benefits under plans of the type referred to in this
Section 5(c) provided at any time after the Change in Control of the Company to
any executive of the Employer of comparable status and position to the
Executive.
(d)    The Executive shall annually be entitled to not less than the amount of
paid vacation and not fewer than the highest number of paid holidays to which
the Executive was entitled annually at any time during the 180-day period
immediately prior to the Change in Control of the Company or such greater amount
of paid vacation and number of paid holidays as may be made available annually
to other executives of the Employer of comparable status and position to the
Executive at any time during the Employment Period.
(e)    The Executive shall be included in all plans providing additional
benefits to executives of the Employer of comparable status and position to the
Executive, including but not limited to deferred compensation, split-dollar life
insurance, supplemental retirement, stock option, stock appreciation, stock
bonus and similar or comparable plans; provided, that, (i) in no event shall the
aggregate level of benefits under such plans be less than the highest aggregate
level of benefits under plans of the Employer of the type referred to in this
Section 5(e) in which the Executive was participating at any time during the
180-day period immediately prior to the Change in Control of the Company; (ii)
in no event shall the aggregate level of benefits under such plans be less than
the aggregate levels of benefits under plans of the type referred to in this
Section 5(e) provided at any time after the Change in Control of the Company to
any executive of the Employer comparable in status and position to the
Executive; and (iii) the Employer’s obligation to include the Executive in bonus
or incentive compensation plans shall be determined by Section 5(f).
(f)    To assure that the Executive will have an opportunity to earn incentive
compensation after a Change in Control of the Company, the Executive shall be
included in a bonus plan of the Employer which shall satisfy the standards
described below (such plan, the “Bonus Plan”). Bonuses under the Bonus Plan
shall be payable with respect to achieving such financial or other goals
reasonably related to the business of the Employer as the Employer shall
establish (the “Goals”), all of which Goals shall be attainable, prior to the
end of the Employment Period, with approximately the same degree of probability
as the most attainable goals under the Employer’s bonus plan or plans as in
effect at any time during the 180-day period immediately prior to the Change in
Control of the Company (whether one or more, the “Company Bonus Plan”) and in
view of the Employer’s existing and projected financial and business
circumstances applicable at the time. The amount of the bonus (the “Bonus
Amount”) that the Executive is eligible to earn under the Bonus Plan shall be no
less than the amount of the Executive’s maximum award provided in such Company
Bonus Plan (such bonus amount herein referred to as the “Targeted Bonus”), and
in the event the Goals are not achieved such that the entire Targeted Bonus is
not payable, the Bonus Plan shall provide for a payment of a Bonus Amount equal
to a portion of the Targeted Bonus reasonably related to that portion of the
Goals which were achieved. Payment of the Bonus Amount shall not be affected by
any circumstance occurring subsequent to the end of the Employment Period,
including termination of the Executive’s employment.
6.    Annual Compensation Adjustments. During the Employment Period, the Board
of Directors of the Company (or an appropriate committee thereof) will consider
and appraise, at least annually, the contributions of the Executive to the
Company, and in accordance with the Company’s practice prior to the Change in
Control of the Company, due consideration shall be given to the upward
adjustment of the Executive’s Annual Base Salary, at least annually,
(a) commensurate with increases generally given to other executives of the
Company of comparable status and position to the Executive, and (b) as the scope
of the Company’s operations or the Executive’s duties expand.
7.    Termination For Cause or Without Good Reason. If there is a Covered
Termination for Cause or due to the Executive’s voluntarily terminating his or
her employment other than for Good Reason (any such terminations to be subject
to the procedures set forth in Section 13), then the Executive shall be entitled
to receive only Accrued Benefits.
8.    Termination Giving Rise to a Termination Payment. If there is a Covered
Termination by the Executive for Good Reason, or by the Company other than by
reason of (i) death, (ii) disability pursuant to Section 12, or (iii) Cause (any
such terminations to be subject to the procedures set forth in Section 13), then
the Executive shall be entitled to receive, and the Company shall promptly pay,
Accrued Benefits and, in lieu of further base salary for periods following the
Termination Date, as liquidated damages and additional severance pay and in
consideration of the covenant of the Executive set forth in Section 14(a), the
Termination Payment pursuant to Section 9(a).
9.    Payments Upon Termination.
(a)    Termination Payment.
(i)    The “Termination Payment” shall be an amount equal to the Annual Cash
Compensation times two (2). Subject to Section 9(a)(ii), the Termination Payment
shall be paid to the Executive in cash equivalent on the first day of the
seventh month following the month in which the Executive’s Separation from
Service occurs, and the Termination Payment shall be accompanied by a payment of
interest calculated at the rate of interest announced by BMO Harris Bank from
time to time as its prime or base lending rate, such rate to be determined on
the Termination Date, compounded quarterly. Notwithstanding the foregoing,
subject to Section 9(a)(ii), in the event the Executive’s Termination Date is
pursuant to Section 2(b), the Termination Payment shall be paid on the sixtieth
(60th) calendar day after the date of the Change in Control of the Company (as
defined without reference to Section 2(b)), without interest. Such lump sum
payment shall not be reduced by any present value or similar factor, and the
Executive shall not be required to mitigate the amount of the Termination
Payment by securing other employment or otherwise, nor will such Termination
Payment be reduced by reason of the Executive securing other employment or for
any other reason. The Termination Payment shall be in lieu of, and acceptance by
the Executive of the Termination Payment shall constitute the Executive’s
release of any rights of the Executive to, any other cash severance payments
under any Company severance policy, practice or agreement.
(ii)    It is a condition of payment of the Termination Payment that the
Executive deliver a full release to the Company, in such form as is reasonably
determined by the Company, no later than eight (8) days prior to the date the
Termination Payment is to be paid pursuant to Section 9(a)(i). If the Executive
does not timely deliver a full release to the Company, or if the Executive
delivers such a release but revokes it (to the extent he is able to do so) prior
to the date the Termination Payment is due, then the Executive shall not be
entitled to the Termination Payment.
(b)    Application of Limits on Payments.
(i)    Determination of Cap or Payment. Notwithstanding any other provision of
this Agreement, if any portion of the Termination Payment or any other payment
under this Agreement, or under any other agreement with the Executive or plan of
the Company or its Affiliates (in the aggregate, “Total Payments”), would
constitute an “excess parachute payment” and would, but for this Section 9(b),
result in the imposition on the Executive of an excise tax under Code Section
4999 or any successor provision, then the Total Payments to be made to the
Executive shall either be (A) delivered in full, or (B) delivered in such amount
so that no portion of such Total Payment would be subject to the Excise Tax,
whichever of the foregoing results in the receipt by the Executive of the
greatest benefit on an after-tax basis (taking into account the applicable
federal, state and local income taxes and the excise tax).
(ii)    Procedures. Upon the reasonable request of either party, the Executive
and the Company, at the Company’s expense, shall engage nationally recognized
tax counsel (“National Tax Counsel”), selected by the Company’s independent
auditors and reasonably acceptable to the Executive (which may be regular
outside counsel to the Company), to make the determination (which need not be
unqualified) described above. The determination of National Tax Counsel shall be
addressed to the Company and the Executive and shall be binding upon the Company
and the Executive. If such National Tax Counsel so requests, the Company shall
obtain, at the Company’s expense, and the National Tax Counsel may rely on, the
advice of a firm of recognized executive compensation consultants for any
matters relevant to such determination.
(iii)    Costs of Determinations. The Company agrees to bear all costs
associated with, and to indemnify and hold harmless, the National Tax Counsel of
and from any and all claims, damages, and expenses resulting from or relating to
its determinations pursuant to this Section 9(b), except for claims, damages or
expenses resulting from the gross negligence or willful misconduct of such firm.
(c)    Additional Benefits. If there is a Covered Termination and the Executive
is entitled to Accrued Benefits and the Termination Payment, then the Company
shall provide to the Executive the following additional benefits:
(i)    The Executive shall receive until the end of the second calendar year
following the calendar year in which the Executive’s Separation from Service
occurs, at the expense of the Company, outplacement services, on an
individualized basis at a level of service commensurate with the Executive’s
status with the Company immediately prior to the date of the Change in Control
of the Company (or, if higher, immediately prior to the Executive’s Termination
of Employment), provided by a nationally recognized executive placement firm
selected by the Company; provided that the cost to the Company of such services
shall not exceed 10% of the Executive’s Annual Base Salary.
(ii)    Until the earlier of the end of the Employment Period or such time as
the Executive has obtained new employment and is covered by benefits which in
the aggregate are at least equal in value to the following benefits, the
Executive shall continue to be covered, at the expense of the Company, by the
same or equivalent life insurance, hospitalization, medical and dental coverage
as was required hereunder with respect to the Executive immediately prior to the
date the Notice of Termination is given, subject to the following:
(A)    If applicable, following the end of the COBRA continuation period, if
such hospitalization, medical or dental coverage is provided under a health plan
that is subject to Section 105(h) of the Code, benefits payable under such
health plan shall comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv)(A) and (B) and, if necessary, the Company shall amend such
health plan to comply therewith.
If the Executive is entitled to the Termination Payment pursuant to Section
2(b), within ten (10) days following the Change of Control, the Company shall
reimburse the Executive for any COBRA premiums the Executive paid for his or her
hospitalization, medical and dental coverage under COBRA from the Executive’s
Termination Date through the date of the Change of Control.
(iii)    The Company shall bear up to $15,000 in the aggregate of fees and
expenses of consultants and/or legal or accounting advisors engaged by the
Executive to advise the Executive as to matters relating to the computation of
benefits due and payable under this Section 9.
(iv)    The Company shall cause the Executive to be fully and immediately vested
in his accrued benefit under any supplemental executive retirement plan of the
Employer providing benefits for the Executive (the “SERP”) and in any
nonqualified defined contribution retirement plan of the Employer. In addition,
the Company shall cause the Executive to be deemed to have satisfied any minimum
years of service requirement under the SERP for subsidized early retirement
benefits regardless of the Executive’s age and service at the Termination Date;
provided, however, that SERP benefits will be based on service to date with no
additional credit for service or age beyond such Termination Date.
(v)    On the Termination Date, for purposes of determining Executive’s
eligibility for post-retirement benefits under any welfare benefit plan (as
defined in Section 3(1) of the Employee Retirement Security Act of 1974, as
amended) maintained by the Company immediately prior to the Change in Control of
the Company and in which Executive participated, immediately prior to the Change
in Control of the Company, Executive shall be credited with the excess of two
(2) years of participation in the applicable medical plan and two (2) years of
age over the actual years and fractional years of participation and age credited
to Executive as of the Change in Control of the Company. If after taking into
account such participation and age, Executive would have been eligible to
receive such post-retirement benefits had Executive retired immediately prior to
the Change in Control of the Company, Executive shall receive, commencing on the
Termination Date, post-retirement benefits based on the terms and conditions of
the applicable plans in effect immediately prior to the Change in Control of the
Company. If applicable, following the end of the COBRA continuation period, if
such post-retirement welfare benefits are provided under a health plan that is
subject to Section 105(h) of the Code, benefits payable under such health plan
shall comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv)(A) and (B) and, if necessary, the Company shall amend such
health plan to comply therewith.
(vi)    At the same time as the Termination Payment is made, the Company shall
pay the Executive an amount equal to the value of the retirement benefits under
the various retirement benefits plans of the Company (both qualified and
non-qualified) that the Executive is participating in as of the Termination
Date, and that would have accrued had Executive been an active employee
receiving his Annual Base Salary under such plans for an additional period of
two (2) years following the Termination Date. For purposes of calculating this
payment for any defined benefit pension plan (whether qualified or
nonqualified), if any, the value shall be determined as a single sum present
value, calculated assuming that the benefits commence on the earliest date
following termination on which the Executive would be eligible to commence
benefits under the such plan(s), and the actuarial factors used shall be the
factors utilized in the qualified defined benefit pension plan to determine lump
sum payments as of the Termination Date. For purposes of calculating this
payment for any defined contribution plan (whether qualified or nonqualified),
if any, the value shall be determined as a single sum amount equal to the
employer non-matching and non-elective deferral contributions that would have
been made for the Executive, assuming that the contribution formulas are the
same as in effect on the Termination Date, but determined without regard to any
interest such amounts would have earned.
(vii)    The Company shall cause all cash and equity-based performance plan
awards (including any performance shares or performance share units) granted to
the Executive pursuant to any long-term incentive plan maintained by the Company
to be paid out at target, as if all performance requirements had been satisfied,
on a pro rata basis based on the completed portion of each award cycle, reduced,
but not below zero, by the amount payable as an Accrued Benefit pursuant to
Section 1(b)(iv)(B) to the extent such Accrued Benefit amount relates to the
same performance plan award(s) and the same period of time as are described in
this clause (vii).
(viii)    The Executive shall, after the Termination Date, retain all rights to
indemnification under applicable law or under the Company’s Certificate of
Incorporation or By-Laws, as they may be amended or restated from time to time,
to the extent any such amendment or restatement expands the Executive’s rights
to indemnification. In addition, the Company shall maintain Director’s and
Officer’s liability insurance on behalf of the Executive, provided the Executive
is eligible to be covered and has in fact been covered by such insurance, at the
highest level in effect immediately prior to the date of the Change in Control
of the Company (or, if higher, immediately prior to the termination of the
Executive’s employment) including any such insurance that was reduced prior to a
Change in Control of the Company at the request of the person or entity
acquiring control of the Company or reasonably shown to be related to the Change
in Control of the Company, for the seven (7) year period following the
Termination Date.
10.    Death.
(a)    Except as provided in Section 10(b), in the event of a Covered
Termination due to the Executive’s death, the Executive’s estate, heirs and
beneficiaries shall receive all the Executive’s Accrued Benefits through the
Termination Date.
(b)    In the event the Executive dies after a Notice of Termination is given
(i) by the Company or (ii) by the Executive for Good Reason, the Executive’s
estate, heirs and beneficiaries shall be entitled to the benefits described in
Section 10(a) and, subject to the provisions of this Agreement, to such
Termination Payment (and the additional benefits described in Section 9(c)) as
the Executive would have been entitled to had the Executive lived, except that
the Termination Payment shall be paid within ninety (90) days following the date
of the Executive’s death, without interest thereon. For purposes of this
Section 10(b), the Termination Date shall be the earlier of thirty days
following the giving of the Notice of Termination, subject to extension pursuant
to Section 1(n), or one day prior to the end of the Employment Period.
11.    Retirement. If, during the Employment Period, the Executive and the
Employer shall execute an agreement providing for the early retirement of the
Executive from the Employer, or the Executive shall otherwise give notice that
he is voluntarily choosing to retire early from the Employer, the Executive
shall receive Accrued Benefits through the Termination Date; provided, that if
the Executive’s employment is terminated by the Executive for Good Reason or by
the Company other than by reason of death, disability or Cause and the Executive
also, in connection with such termination, elects voluntary early retirement,
the Executive shall also be entitled to receive a Termination Payment pursuant
to Section 8.
12.    Termination for Disability. If, during the Employment Period, as a result
of the Executive’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Executive
shall have been absent from the Executive’s duties hereunder on a full-time
basis for a period of six consecutive months and, within thirty days after the
Company notifies the Executive in writing that it intends to terminate the
Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination given in accordance with Section 13. If the
Executive’s employment is terminated on account of the Executive’s disability in
accordance with this Section, the Executive shall receive Accrued Benefits
through the Termination Date and shall remain eligible for all benefits provided
by any long term disability programs of the Company in effect at the time of
such termination.
13.    Termination Notice and Procedure. Any Covered Termination by the Company
or the Executive (other than a termination of the Executive’s employment that is
a Covered Termination by virtue of Section 2(b)) shall be communicated by a
written notice of termination (“Notice of Termination”) to the Executive, if
such Notice is given by the Company, and to the Company, if such Notice is given
by the Executive, all in accordance with the following procedures and those set
forth in Section 23:
(a)    If such termination is for disability, Cause or Good Reason, the Notice
of Termination shall indicate in reasonable detail the facts and circumstances
alleged to provide a basis for such termination.
(b)    Any Notice of Termination by the Company shall have been approved, prior
to the giving thereof to the Executive, by a resolution duly adopted by a
majority of the directors of the Company (or any successor corporation) then in
office.
(c)    If the Notice is given by the Executive for Good Reason, the Executive
may cease performing his duties hereunder on or after the date fifteen days
after the delivery of Notice of Termination and shall in any event cease
employment on the Termination Date. If the Notice is given by the Company, then
the Executive may cease performing his duties hereunder on the date of receipt
of the Notice of Termination, subject to the Executive’s rights hereunder.
(d)    The Executive shall have thirty days, or such longer period as the
Company may determine to be appropriate, to cure any conduct or act, if curable,
alleged to provide grounds for termination of the Executive’s employment for
Cause under this Agreement pursuant to Section 1(f)(iii).
(e)    The recipient of any Notice of Termination shall personally deliver or
mail in accordance with Section 23 written notice of any dispute relating to
such Notice of Termination to the party giving such Notice within fifteen days
after receipt thereof; provided, however, that if the Executive’s conduct or act
alleged to provide grounds for termination by the Company for Cause is curable,
then such period shall be thirty days. After the expiration of such period, the
contents of the Notice of Termination shall become final and not subject to
dispute.
14.    Further Obligations of the Executive.
(a)    Competition. The Executive agrees that, in the event of any Covered
Termination where the Executive is entitled to Accrued Benefits and the
Termination Payment, the Executive shall not, for a period expiring one year
after the Termination Date, without the prior written approval of the Company’s
Board of Directors, participate in the management of, be employed by or own any
business enterprise at a location within the United States that engages in
substantial competition with the Company or its subsidiaries, where such
enterprise’s revenues from any competitive activities amount to 10% or more of
such enterprise’s net revenues and sales for its most recently completed fiscal
year; provided, however, that nothing in this Section 14(a) shall prohibit the
Executive from owning stock or other securities of a competitor amounting to
less than five percent of the outstanding capital stock of such competitor.
(b)    Confidentiality. During and following the Executive’s employment by the
Company, the Executive shall hold in confidence and not directly or indirectly
disclose or use or copy or make lists of any confidential information or
proprietary data of the Company (including that of the Employer), except to the
extent authorized in writing by the Board of Directors of the Company or
required by any court or administrative agency, other than to an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of duties as an executive of
the Company. Confidential information shall not include any information known
generally to the public or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that of the Company. All records, files, documents and materials, or copies
thereof, relating to the business of the Company which the Executive shall
prepare, or use, or come into contact with, shall be and remain the sole
property of the Company and shall be promptly returned to the Company upon
termination of employment with the Company.
15.    Expenses and Interest. If, after a Change in Control of the Company,
(a) a dispute arises with respect to the enforcement of the Executive’s rights
under this Agreement or (b) any legal or arbitration proceeding shall be brought
to enforce or interpret any provision contained herein or to recover damages for
breach hereof, in either case so long as the Executive is not acting in bad
faith, then the Company shall reimburse the Executive for any reasonable
attorneys’ fees and necessary costs and disbursements incurred as a result of
the dispute, legal or arbitration proceeding (“Expenses”), and prejudgment
interest on any money judgment or arbitration award obtained by the Executive
calculated at the rate of interest announced by BMO Harris Bank from time to
time at its prime or base lending rate from the date that payments to him or her
should have been made under this Agreement. Within ten days after the
Executive’s written request therefor (but in no event later than the end of the
calendar year following the calendar year in which such Expense is incurred),
the Company shall reimburse the Executive, or such other person or entity as the
Executive may designate in writing to the Company, the Executive’s reasonable
Expenses.
16.    Payment Obligations Absolute. The Company’s obligation during and after
the Employment Period to pay the Executive the amounts and to make the benefit
and other arrangements provided herein shall be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
setoff, counterclaim, recoupment, defense or other right which the Company may
have against him or anyone else, except as provided in Section 20. Executive
shall not be required to mitigate damages or the amount of any payment provided
for under this Agreement by seeking other employment or otherwise, and
compensation earned from such employment or otherwise shall not reduce the
amounts otherwise payable under this Agreement. Except as provided in Section
9(b) and Section 15, all amounts payable by the Company hereunder shall be paid
without notice or demand. Each and every payment made hereunder by the Company
shall be final, and the Company will not seek to recover all or any part of such
payment from the Executive, or from whomsoever may be entitled thereto, for any
reason whatsoever.
17.    Successors.
(a)    If the Company sells, assigns or transfers all or substantially all of
its business and assets to any Person or if the Company merges into or
consolidates or otherwise combines (where the Company does not survive such
combination) with any Person (any such event, a “Sale of Business”), then the
Company shall assign all of its right, title and interest in this Agreement as
of the date of such event to such Person, and the Company shall cause such
Person, by written agreement in form and substance reasonably satisfactory to
the Executive, to expressly assume and agree to perform from and after the date
of such assignment all of the terms, conditions and provisions imposed by this
Agreement upon the Company. Failure of the Company to obtain such agreement
prior to the effective date of such Sale of Business shall be a breach of this
Agreement constituting “Good Reason” hereunder, except that for purposes of
implementing the foregoing the date upon which such Sale of Business becomes
effective shall be deemed the Termination Date. In case of such assignment by
the Company and of assumption and agreement by such Person, as used in this
Agreement, “Company” shall thereafter mean such Person which executes and
delivers the agreement provided for in this Section 17 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law, and this Agreement shall inure to the benefit of, and be enforceable by,
such Person. The Executive shall, in his or her discretion, be entitled to
proceed against any or all of such Persons, any Person which theretofore was
such a successor to the Company and the Company (as so defined) in any action to
enforce any rights of the Executive hereunder. Except as provided in this
Section 17(a), this Agreement shall not be assignable by the Company. This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company.
(b)    This Agreement and all rights of the Executive shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Executive under Sections 7, 8, 9, 10, 11, 12 and 15 if the Executive had lived
shall be paid, in the event of the Executive’s death, to the Executive’s estate,
heirs and representatives; provided, however, that the foregoing shall not be
construed to modify any terms of any benefit plan of the Employer, as such terms
are in effect on the date of the Change in Control of the Company, that
expressly govern benefits under such plan in the event of the Executive’s death.
18.    Severability. The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.
19.    Contents of Agreement; Waiver of Rights; Amendment. This Agreement sets
forth the entire understanding between the parties hereto with respect to the
subject matter hereof and supersedes, and the Executive hereby waives all rights
under, any prior or other agreement or understanding between the parties with
respect to such subject matter. This Agreement may not be amended or modified at
any time except by written instrument executed by the Company and the Executive.
20.    Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Executive hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided,
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law. The Company shall be entitled to rely on an opinion of the
National Tax Counsel if any question as to the amount or requirement of any such
withholding shall arise.
21.    Certain Rules of Construction. No party shall be considered as being
responsible for the drafting of this Agreement for the purpose of applying any
rule construing ambiguities against the drafter or otherwise. No draft of this
Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.
22.    Governing Law; Resolution of Disputes. This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Wisconsin. Any dispute arising out of this Agreement shall,
at the Executive’s election, be determined by arbitration under the rules of the
American Arbitration Association then in effect (in which case both parties
shall be bound by the arbitration award) or by litigation. Whether the dispute
is to be settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Milwaukee, Wisconsin or, at the Executive’s election, if the
Executive is not then residing or working in the Milwaukee, Wisconsin
metropolitan area, in the judicial district encompassing the city in which the
Executive resides; provided, that, if the Executive is not then residing in the
United States, the election of the Executive with respect to such venue shall be
either Milwaukee, Wisconsin or in the judicial district encompassing that city
in the United States among the thirty cities having the largest population (as
determined by the most recent United States Census data available at the
Termination Date) which is closest to the Executive’s residence. The parties
consent to personal jurisdiction in each trial court in the selected venue
having subject matter jurisdiction notwithstanding their residence or situs, and
each party irrevocably consents to service of process in the manner provided
hereunder for the giving of notices.  
23.    Notice. Notices given pursuant to this Agreement shall be in writing and,
except as otherwise provided by Section 13(d), shall be deemed given when
actually received by the Executive or actually received by the Company’s
Secretary or any officer of the Company other than the Executive. If mailed,
such notices shall be mailed by United States registered or certified mail,
return receipt requested, addressee only, postage prepaid, if to the Company, to
Regal Beloit Corporation, Attention: Secretary (or President, if the Executive
is then Secretary), 200 State Street, Beloit, Wisconsin 53511-6254, or if to the
Executive, at the address set forth below the Executive’s signature to this
Agreement, or to such other address as the party to be notified shall have
theretofore given to the other party in writing.
24.    Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Executive hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law. In addition, if prior to the date of payment of the Termination
Payment hereunder, the Federal Insurance Contributions Act (FICA) tax imposed
under Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due with
respect to any payment or benefit to be provided hereunder, the Company may
provide for an immediate payment of the amount needed to pay the Executive’s
portion of such tax (plus an amount equal to the taxes that will be due on such
amount) and the Executive’s Termination Payment shall be reduced accordingly.
The Company shall be entitled to rely on an opinion of the National Tax Counsel
if any question as to the amount or requirement of any such withholding shall
arise.  
25.    Additional Section 409A Provisions. i) If any payment amount or the value
of any benefit under this Agreement is required to be included in an Executive’s
income prior to the date such amount is actually paid or the benefit provided as
a result of the failure of this Agreement (or any other arrangement that is
required to be aggregated with this Agreement under Code Section 409A) to comply
with Code Section 409A, then the Executive shall receive a distribution, in a
lump sum, within 90 days after the date it is finally determined that the
Agreement (or such other arrangement that is required to be aggregated with this
Agreement) fails to meet the requirements of Section 409A of the Code; such
distribution shall equal the amount required to be included in the Executives
income as a result of such failure and shall reduce the amount of payments or
benefits otherwise due hereunder.  
(a)    The Company and the Executive intend the terms of this Agreement to be in
compliance with Section 409A of the Code. The Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit, including
but not limited to consequences related to Section 409A of the Code. To the
maximum extent permissible, any ambiguous terms of this Agreement shall be
interpreted in a manner which avoids a violation of Section 409A of the Code.
(b)    The Executive acknowledges that to avoid an additional tax on payments
that may be payable or benefits that may be provided under this Agreement and
that constitute deferred compensation that is not exempt from Section 409A of
the Code, the Executive must make a reasonable, good faith effort to collect any
payment or benefit to which the Executive believes the Executive is entitled
hereunder no later than 90 days after the latest date upon which the payment
could have been made or benefit provided under this Agreement, and if not paid
or provided, must take further enforcement measures within 180 days after such
latest date.
26.    No Waiver. No waiver by either party at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same time or any prior or subsequent
time.
27.    Headings. The headings herein contained are for reference only and shall
not affect the meaning or interpretation of any provision of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
REGAL BELOIT CORPORATION


By:                         
Name:
Title:


Attest:                     
Name:
Title:


(SEAL)        




EXECUTIVE:



Robert Rehard
Address:



